Case: 1:20-cv-04699 Document #: 59-2 Filed: 09/09/20 Page 1 of 18 PageID #:1181




                           EXHIBIT B
  Case:
   Case:1:20-cv-04699
         1:19-cv-07915Document
                       Document#:#:59-2
                                    52 Filed:
                                        Filed:09/09/20
                                               09/09/20Page
                                                        Page12ofof17
                                                                   18PageID
                                                                      PageID#:2054
                                                                             #:1182




                IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 T.K., THROUGH HER MOTHER, SHERRI              )
 LESHORE, and A.S., THROUGH HER                )
 MOTHER, LAURA LOPEZ, individually and         )
 on behalf of all others similarly situated,   ) Case No. 19 C 7915
                                               )
             Plaintiffs,                       ) Judge John Robert Blakey
                                               )
   vs.                                         ) Magistrate Judge M. David Weisman
                                               )
 BYTEDANCE TECHNOLOGY CO., LTD.,               )
 MUSICAL.LY INC., MUSICAL.LY THE               )
 CAYMAN ISLANDS CORPORATION, and               )
 TIKTOK, INC.,                                 )
                                               )
             Defendants.                       )




 OBJECTOR MARK S.’s MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
  ENFORCEMENT OF PRELIMINARY INJUNCTION AND FOR REASSIGNMENT
         AND CONSOLIDATION OF THE RELATED TIKTOK MDL


Dated: September 9, 2020                       Respectfully submitted,

                                               MARK S.

                                         By:   /s/ Scott R. Drury
                                               SCOTT R. DRURY
                                               One of the attorneys for Mark S.
Mike Kanovitz
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
mike@loevy.com
drury@loevy.com
    Case:
     Case:1:20-cv-04699
           1:19-cv-07915Document
                         Document#:#:59-2
                                      52 Filed:
                                          Filed:09/09/20
                                                 09/09/20Page
                                                          Page23ofof17
                                                                     18PageID
                                                                        PageID#:2055
                                                                               #:1183




                                          INTRODUCTION

        Objector Mark S. brings this motion seeking: (a) enforcement of the Court’s December 19,

2019 preliminary injunction (the “Preliminary Injunction”) barring settlement class members

(“Settlement Class Members”) from filing any claims released pursuant to the proposed settlement

under consideration by the Court (the “Proposed Settlement”); and (b) to reassign to this Court and

consolidate with this action the multidistrict litigation matter captioned In re: TikTok, Consumer

Privacy Litig., No. 1:20-cv-4699 (MDL 2948) (N.D. Ill.) (Lee, J.) (the “TikTok MDL”). The

requested relief is necessary because: (a) multiple Settlement Class Members have violated the

Court’s preliminary injunction and filed enjoined claims that are now part of the TikTok MDL;

and (b) Defendants ByteDance Technology Co., Ltd.; Musical.ly Inc.; Musical.ly the Cayman

Islands Corporation; and TikTok, Inc. (collectively, “Defendants”) now seek to settle those

enjoined claims in the TikTok MDL, as well as other claims that already are part of the Proposed

Settlement. Indeed, at the same time Defendants were asking this Court to approve the Proposed

Settlement, in the TikTok MDL, they were actively seeking to thwart any chance of this case

moving forward on the merits by trying reach a shadow settlement covering the same claims.

        The Court should not tolerate these games. The Court entered the Preliminary Injunction

to protect Settlement Class Members and preserve the status quo during the pendency of the

Court’s consideration of the Proposed Settlement. The Court should now enforce its injunction.

        Relatedly, to prevent further gamesmanship and prevent Defendants from moving forward

with two settlements before different judges that cover the same claims, the Court should find that

the TikTok MDL is related to this case, reassign it to this Court and consolidate it herewith. 1

Alternatively, Objector respectfully suggests that the Court should informally coordinate with


1
  A consolidated complaint has not yet been filed on behalf of all plaintiffs in the TikTok MDL. Pursuant
to Local Rule 40.4(c), Objector attaches hereto as Exhibits 1 and 2, a copy of the consolidated complaints
                                                    1
  Case:
   Case:1:20-cv-04699
         1:19-cv-07915Document
                       Document#:#:59-2
                                    52 Filed:
                                        Filed:09/09/20
                                               09/09/20Page
                                                        Page34ofof17
                                                                   18PageID
                                                                      PageID#:2056
                                                                             #:1184




Judge Lee in order to prevent wasteful overlap. Objector respectfully submits that such

coordination could include allowing this case to proceed on behalf of minors under the age of 13

and the TikTok MDL to proceed on behalf of children ages 13 and over.

                                      BACKGROUND FACTS

T.K. v. ByteDance Technology Co., Ltd.

        On December 3, 2019, T.K. and A.S., minors under the age of 13, filed this action against

Defendants, alleging violations of the Video Privacy Protection Act (“VPPA”), 18 U.S.C. § 2710,

among other claims, on behalf of a putative nationwide class of “[a]ll persons residing in the United

States who registered for or used the Musical.ly and/or TikTok software application prior to the

Effective Date when under the age of 13 and their parents and/or legal guardians.” Dkt. 1 at ¶ 61,

Count I. At base, the complaint alleged that Defendants “surreptitiously tracked, collected, and

disclosed the personally identifiable information and/or viewing data of children under the age of

13 – without parental consent” while they used Defendants’ online software application (the

“TikTok App”). Id. ¶ 1. The complaint further alleged that the Children’s Online Privacy

Protection Act (“COPPA”), 15 U.S.C. § 6501, et seq., prohibited that conduct. Id. ¶ 11. Quoting

COPPA, the complaint alleged that “personally identifiable information” broadly meant

“individually identifiable information about an individual collected online.” Id. ¶ 13.

The Proposed Settlement

        On December 5, 2019, Plaintiffs moved for preliminary approval of the Proposed

Settlement, which they claimed would provide each of the approximately six million class

members who submitted a valid claim with a pro rata share of $1.1 million net of fees, expenses



filed on behalf of the broadest number of plaintiffs and which contain the broadest claims. To ensure notice
to all TikTok MDL plaintiffs, Objector intends to file a copy of this memorandum and related motion on
the docket of the TikTok MDL.
                                                     2
  Case:
   Case:1:20-cv-04699
         1:19-cv-07915Document
                       Document#:#:59-2
                                    52 Filed:
                                        Filed:09/09/20
                                               09/09/20Page
                                                        Page45ofof17
                                                                   18PageID
                                                                      PageID#:2057
                                                                             #:1185




and awards. See Dkt. 5-1 at 25-28 ¶¶ 5.1, 6; Dkt. 5 at 11 (estimating class size). The Proposed

Settlement was “intended by the parties to fully, finally, and forever resolve, discharge and settle

the Released Claims . . . .” on behalf of a settlement class that mirrored the class definition above.

See Dkt. 5-1 at 22 ¶¶ 1.2, 2.3. The Proposed Settlement defined “Released Claims” very broadly:

        “Released Claims” means any claims, complaints, actions, proceedings, or
        remedies of any kind (including without limitation, claims for attorneys’ fees and
        expenses and costs) whether in law or in equity, under contract or any other subject
        area, or under any statute, rule, regulation, order, or law whether federal, state, or
        local, on any grounds whatsoever, arising from the beginning of time through the
        Effective Date, that were, could have been or could be asserted by the [Plaintiffs
        and class members] arising out of or relating to any acts, facts, omissions or
        obligations, whether known or unknown, whether foreseen or unforeseen, arising
        out of or relating to the Civil Actions or the subject matter of the Complaint.

Id. at 24 ¶ 2.24. The term “Civil Actions” as used in the definition of “Released Claims” meant

“all of the civil actions, arbitrations, or other legal proceedings that have been, will be, or could be

initiated by Plaintiffs relating to the subject matter at issue in the Complaint.” Id. at 22 ¶ 2.2.

The Preliminary Injunction

        On December 19, 2019, this Court preliminarily approved the Proposed Settlement and

entered the Preliminary Injunction. See Dkt. 12-13. The Preliminary Injunction enjoined

Settlement Class Members “from bringing any new alleged class actions asserting any Released

Claim or attempting to amend an existing action to assert any Released Claim.” Id. at 8 ¶ 16. The

Preliminary Injunction remains in effect.

The Objection

        On May 11, 2020, Objector timely filed his objections to the Proposed Settlement and

moved to intervene (collectively, the “Objections”). Dkt. 23-24. Objector contended, inter alia,

that the Proposed Settlement was fair, reasonable and adequate because it: (a) failed to obtain any

meaningful benefit for Settlement Class Members; and (b) released valuable claims without



                                                   3
  Case:
   Case:1:20-cv-04699
         1:19-cv-07915Document
                       Document#:#:59-2
                                    52 Filed:
                                        Filed:09/09/20
                                               09/09/20Page
                                                        Page56ofof17
                                                                   18PageID
                                                                      PageID#:2058
                                                                             #:1186




adequate consideration. Dkt. 24 at 28-37. Objector highlighted that the paltry settlement amount

did not: (a) account for the fact that the VPPA provides for statutory damages of $2,500; or (b)

provide adequate compensation for the release of valuable statutory claims, such as those allowed

under Illinois’ Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq. Dkt. 24 at 33-

34.

       In compliance with the Preliminary Injunction, Objector has not filed his own action

seeking to assert any Released Claim. However, he has submitted a proposed class action

complaint in connection with his motion to intervene. Dkt. 50-14.

       After the parties fully briefed the Objections, the Court held a hearing over two days during

which Objector emphasized that: (a) the VPPA claim was worth as much as $15 billion and that

its net expected value was $204 million (Exhibit 3 (Aug. 7, 2020 Tr.) at 42:22-44:9); and (b) the

Proposed Settlement’s broad release unquestionably included BIPA claims. Exhibit 4 (Aug. 4,

2020 Tr.) at 18:12-21:7. Plaintiffs’ counsel agreed that the release “could be construed . . . as a

very broad release.” Ex. 3 at 21:22-22:2.

       During the Objection hearings, defense counsel represented to the Court that the VPPA

claim lacked merit and that BIPA claims alleged against Defendants in the TikTok MDL were

sanctionable. Id. at 36:13-19, 54:5-18. As such, defense counsel contended that the Court should

overrule the Objections.

The Settlement Class Members’ Violations of the Preliminary Injunction

       Multiple Settlement Class Members have violated the Preliminary Injunction by asserting

“Released Claims” in the TikTok MDL. For instance, on August 14, 2020 – just days after this

Court’s August 7, 2020 hearing wherein Objector highlighted the value of the VPPA claim –

multiple Settlement Class Members amended a previously-filed complaint to assert a VPPA claim



                                                4
    Case:
     Case:1:20-cv-04699
           1:19-cv-07915Document
                         Document#:#:59-2
                                      52 Filed:
                                          Filed:09/09/20
                                                 09/09/20Page
                                                          Page67ofof17
                                                                     18PageID
                                                                        PageID#:2059
                                                                               #:1187




on behalf of “[a]ll persons who used the TikTok app and/or the Musical.ly app on one or more of

their mobile devices while residing in the United States” (the “August 2020 Complaint”). 2 Ex. 1

¶¶ 156, 161, 172, 178, 184, 196, 288-296. The alleged class includes all Settlement Class Members.

          The August 2020 Complaint also realleged BIPA claims that the named plaintiffs first

asserted after entry of the Preliminary Injunction. 3 Id. ¶¶ 99-113, 272-287; see also Exhibit 5 (May

11, 2020 Complaint). According to the August 2020 Complaint, Defendants 4 collected the

plaintiffs’ and class members’ personally identifiable information – namely, biometric data in the

form of facial geometry and voice scans – online via the TikTok App without the requisite consent.

See id.

The TikTok MDL

          Violations of the Rules of the Joint Panel on Multidistrict Litigation

          On May 15, 2020 – nearly five months after the filing of this case – a § 1407(a) motion to

transfer and consolidate numerous complaints filed against Defendants for alleged BIPA violations

was filed with the Joint Panel on Multidistrict Litigation (the “Panel”). Exhibit 7 (§ 1407 transfer

motion). This case was not among the actions for which transfer was sought (see id.) even though

it involved “common questions of fact” with the other actions subject to the motion – e.g., whether

Defendants collected, captured and distributed personally identifiable information of minor




2
  The named plaintiffs filed the August 2020 Complaint in matter number 1:20-cv-4723 (N.D. Ill.) (Lee, J.)
(see Dkt. 89), not on the MDL docket. The August 20 Complaint identifies numerous plaintiffs under the
age of 13. See Ex. 1 at ¶¶ 156, 161, 172, 178, 184. Objector does not know the full extent of named plaintiffs
in the TikTok MDL who are under 13 because the underlying complaints do not always identify the
plaintiffs’ precise ages.
3
  The first complaint alleging BIPA violations against Defendants was not filed until April 2020, well after
this Court entered its Preliminary Injunction. See Exhibit 6 (N.D. Ill. Plaintiffs’ Response to § 1407 Transfer
Motion) at 5, n.4 (describing timing of BIPA filings).
4
  Some of the underlying cases in the TikTok MDL named “ByteDance, Inc.” as a defendant. While
ByteDance, Inc. is not a named defendant in this case, that fact does not impact this motion in any way.
ByteDance, Inc. is represented by the same counsel representing the other Defendants.
                                                      5
  Case:
   Case:1:20-cv-04699
         1:19-cv-07915Document
                       Document#:#:59-2
                                    52 Filed:
                                        Filed:09/09/20
                                               09/09/20Page
                                                        Page78ofof17
                                                                   18PageID
                                                                      PageID#:2060
                                                                             #:1188




children without the requisite consent. Indeed, in one of the responses to the motion, a group of

plaintiffs stated that their actions arose out of “Defendants’ alleged collection and dissemination

of users’ private data without their consent.” Ex. 6 at 10. That description of their case was almost

identical to the description of this case as set forth in the complaint herein. Dkt. 1 ¶ 1.

       Due to the common questions of fact between this action and the TikTok MDL and because

Defendants and their counsel were involved in both matters, the Panel’s Rules required Defendants

or their counsel to notify the Panel of this case. See JPML Rules 1.1(h), 6.2(d). Defendants were

aware of their notice obligations under the Rules and, in fact, twice filed notices of related actions

with the Panel. Exhibit 8 (June 5, 2020 Notice); Exhibit 9 (June 15, 2020 Notice and complaint).

The second notice informed the Panel of an action alleging “violations of several privacy statutes

on behalf of a nationwide class of TikTok App users.” Ex. 9. That related action alleged VPPA

and BIPA violations. See id.

       Inexplicably, Defendants never notified the Panel of this case. As such, Defendants

prevented the Panel from considering all material information when making its decision on

consolidation and transfer. Relatedly, it does not appear that Defendants have made Judge Lee

aware of this case.

       The Prohibited Settlement in the TikTok MDL

       Defendants and various plaintiffs to the TikTok MDL (the “MDL Settling Parties”) have

informed Judge Lee that they have reached a settlement in principle. Exhibit 10 (Aug. 16, 2020

Joint Status Report) ¶ 4. According to defense counsel, the proposed settlement seeks to resolve

all claims asserted in the TikTok MDL, including VPPA claims. See Exhibit 11 (email chain).

While defense counsel did not directly state that the purported settlement covers BIPA claims, the

TikTok MDL includes those claims. As such, the purported settlement and the Proposed



                                                   6
     Case:
      Case:1:20-cv-04699
            1:19-cv-07915Document
                          Document#:#:59-2
                                       52 Filed:
                                           Filed:09/09/20
                                                  09/09/20Page
                                                           Page89ofof17
                                                                      18PageID
                                                                         PageID#:2061
                                                                                #:1189




Settlement directly overlap, given that the Proposed Settlement covers the VPPA claim alleged in

the complaint herein and releases BIPA claims.

         According to the MDL Settling Parties, they intend to present Judge Lee with the purported

settlement on or before November 16, 2020. Ex. 10 ¶ 6. While they have made Judge Lee aware

of their purported settlement, it does not appear that they have disclosed: (a) the overlap between

the purported settlement and the Proposed Settlement in this case; or (b) that they seek to settle

claims this Court had enjoined from being asserted in the first instance.

                                          ARGUMENT

I.       The Court Should Enforce Its Preliminary Injunction.

         A.     Legal Standards.

         Federal Rule of Civil Procedure 71 allows a non-party beneficiary of an injunction to seek

enforcement thereof: “When an order grants relief for a nonparty, the procedure for enforcing the

order is the same as for a party.” Fed. R. Civ. P. 71; see also Zamecnik v. Indian Prairie School

Dist. No. 204, 636 F.3d 874, 879 (7th Cir. 2011) (non-party beneficiary of injunction may seek to

enforce it); Green v. Sielaff, No. 71 C 1403, 1992 WL 175511, at *2 (N.D. Ill. July 23, 1992)

(same). “Injunctions often run in favor of unnamed members of a group, and this is proper as long

as the group is specified.” Zamecnik, 636 F.3d at 879. An injunction need not name the parties

who may enforce it. Id.

         B.     Objector May Seek to Enforce the Preliminary Injunction.

         As a Settlement Class Member, Objector is a non-party beneficiary of the Preliminary

Injunction who may seek to enforce its terms. The Preliminary Injunction provides that

“Settlement Class Members are preliminarily enjoined from bringing any new alleged class actions

asserting any Released Claim or attempting to amend an existing action to assert any Released



                                                 7
 Case:
  Case:1:20-cv-04699
         1:19-cv-07915Document
                       Document#:#:59-2
                                    52 Filed:
                                        Filed: 09/09/20
                                               09/09/20 Page
                                                        Page 910ofof1718PageID
                                                                         PageID#:2062
                                                                                 #:1190




Claim.” Dkt. 13 ¶ 16. By enjoining Settlement Class Members from asserting “Released Claims”

in a new or amended class action, the Preliminary Injunction seeks to protect Settlement Class

Members by: (a) maintaining the status quo during the pendency of the settlement approval

process; and (b) preventing enterprising Settlement Class Members from attempting to obtain

different relief or otherwise thwart the settlement via an action in a different venue and/or before

a different judge.

       Further, by maintaining the status quo, the Preliminary Injunction prevents that possibility

that Settlement Class Members will be confronted with multiple competing settlement notices or

will have to file objections in multiple forums. Moreover, by preserving the status quo, the

Preliminary Injunction was intended to prevent the situation that has arisen here, where an objector

raises valid objections to a defective settlement only to have others seek to reap the spoils of the

objector’s efforts in a different forum.

       Even if Objector could not seek to enforce the Preliminary Injunction, the Court could

enforce it by issuing show-cause orders to Settlement Class Members who have violated its terms.

See United States v. Vitek Supply Co., 151 F.3d 580, 583 (7th Cir. 1998) (show-cause orders

provide offending parties with notice of violations of orders and offer a hearing). Objector

respectfully submits that in connection with enforcing the Preliminary Injunction, the Court may

wish to issue show-cause orders.

       C.      The Court Should Enforce the Preliminary Injunction.

       Multiple named plaintiffs in the TikTok MDL are Settlement Class Members – i.e., they

are children under 13 residing in the United States who registered for or used the TikTok App. See

Dkt. 5-1 at 22 ¶ 2.3; see also, e.g., Ex. 1 ¶¶ 156, 161, 172, 178, 184. In violation of the Preliminary

Injunction, those Settlement Class Members have brought “new alleged class actions asserting



                                                  8
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page10
                                                            11ofof17
                                                                   18PageID
                                                                      PageID#:2063
                                                                             #:1191




Released Claims” and/or attempted “to amend an existing action to assert any “Released Claim.”

See Dkt. 13 ¶ 16. As discussed above, various Settlement Class Members recently amended their

class action complaint to allege violations of the VPPA. See Ex. 1 at Count 10. Given the VPPA’s

centrality to this case, no credible claim can be made that the Preliminary Injunction does not

preclude Settlement Class Members from asserting such a claim.

       The same is true of the BIPA claims. As Objector has argued since he filed his Objections,

the Proposed Settlement’s broad release encompasses BIPA claims. See Dkt. 24 at 31, 33. Given

that BIPA prohibits the collection and distribution of biometric data – the most sensitive type of

personally identifiable information – without consent, see 740 ILCS 14/15(b) and (d), any

contention that the Proposed Settlement’s broad release does not cover those claims is absurd.

Indeed, the general descriptions of this matter and the TikTok MDL are largely the same:

        THIS CASE: “Defendants tracked, collected, and disclosed the personally
        identifiable information and/or viewing data of children under age 13 – without
        parental consent” while the children used the TikTok App. Dkt. 1 ¶ 1.

        TIKTOK MDL: “Defendants, through the TikTok app, collected, captured,
        obtained, stored, and upon information and belief, disclosed . . . Illinois resident
        minor TikTok users’ biometric information” . . . “without seeking and obtaining
        consent . . . from such impacted minors and their parents or lawful guardians.” See
        Ex. 2 ¶¶ 8, 11.

Notably, the broad definition of “personally identifiable information” alleged in the complaint

herein necessarily includes children’s biometric information. See Dkt. 1 ¶ 13.

       After the entry of the Preliminary Injunction on December 19, 2019, Settlement Class

Members were prohibited from asserting any VPPA or BIPA claims, among other claims, against

Defendants. It follows that Defendants were and are prohibited from settling those enjoined claims,

given that they should not have been asserted in the first instance. Thus, Objector respectfully

requests that the Court enforce its Preliminary Injunction and: (a) preclude any Settlement Class



                                                 9
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page11
                                                            12ofof17
                                                                   18PageID
                                                                      PageID#:2064
                                                                             #:1192




Members from further pursuing enjoined claims already filed or from filing new enjoined claims;

and (b) preclude Defendants from settling any enjoined claims.

II.    The Court Should Reassign the TikTok MDL to This Court and Consolidate It With
       This Case or, Alternatively, It Should Informally Coordinate with Judge Lee to
       Prevent Overlap.

       While enforcement of the Preliminary Injunction will protect the status quo while the Court

considers the Proposed Settlement, to ensure efficiency moving forward and prevent the possibility

of Defendants presenting two settlements to different judges that cover the same claims, the Court

should deem the TikTok MDL related to this case, reassign it to this Court and consolidate it

herewith. Alternatively, the Court should informally coordinate with Judge Lee to avoid wasteful

overlap.

       A.      Legal Standards.

       “[D]istrict courts have the inherent authority to manage their dockets and courtrooms with

a view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct. 1885,

1892-93 (2016). Among these inherent powers is the power to control the transfer and assignment

of cases.” Capps v. Drake, 894 F.3d 802, 805 (7th Cir. 2018).

       Local Rule 40.4 sets forth a two-step process for relating and reassigning cases. First, the

Court determines if the cases are “related” – a requirement that is satisfied “if one or more of the

following conditions are met: (1) the cases involve the same property; (2) the cases involve some

of the same issues of fact or law; (3) the cases grow out of the same transaction or occurrence; or

(4) in class action suits, one or more of the classes involved in the cases is or are the same.” L.R.

40.4(a). Second, if the cases are “related,” they may be reassigned to the judge overseeing the

lowest-numbered case provided that:

       (1) both cases are pending in this Court; (2) the handling of both cases by the same
       judge is likely to result in a substantial saving of judicial time and effort; (3) the

                                                 10
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page12
                                                            13ofof17
                                                                   18PageID
                                                                      PageID#:2065
                                                                             #:1193




       earlier case has not progressed to the point where designating a later filed case as
       related would be likely to delay the proceedings in the earlier case substantially;
       and (4) the cases are susceptible of disposition in a single proceeding.

L.R. 40.4(b). For cases to be related under Local Rule 40.4(a), they need only involve some of the

same issues of fact or law; there need not be complete identity of issues. Gautreaux v. Chicago

Hous. Auth., No. 66-C-1459, 2013 WL 5567771, at *2 (N.D. Ill. Oct. 9, 2013).

       Local Rule 40.4 “promotes efficient use of judicial resources by minimizing duplication of

effort on cases that have a great deal in common.” Glob. Patent Holdings, LLC v. Green Bay

Packers, Inc., No. 00 C 4623, 2008 WL 1848142, at *2 (N.D. Ill. Apr. 23, 2008). Indeed, the

Seventh Circuit has held that “[b]y far the best means of avoiding wasteful overlap when related

suits are pending in the same court is to consolidate all before a single judge. Rules of the Northern

District permit just such a process.” Blair v. Equifax Check Servs., Inc., 181 F.3d 832, 839 (7th

Cir. 1999).

       Similar to Local Rule 40.4, Federal Rule of Civil Procedure 42(a) allows a court to

consolidate cases if they “involve a common question of law or fact.” Fed. R. Civ. P. 42(a)(2).

Where related suits “are pending in the same court,” the “best means of avoiding wasteful overlap

. . . is to consolidate all before a single judge.” Hedick v. Kraft Heinz Co., No. 19-cv-1339, 2019

WL 4958238, at *3 (N.D. Ill. Oct. 8, 2019).

       In determining whether to consolidate related actions, “a court should consider whether the

proposed consolidation would promote convenience and judicial economy . . . and whether it

would cause prejudice to any party.” Sylverne v. Data Search N.Y., Inc., No. 08 C 31, 2008 WL

4686163, at *1 (N.D. Ill. May 28, 2008) (internal citations omitted). Consolidation is proper where

it will ease the burden on the court and the parties of having separate dockets, separate briefs and

separate orders for related suits. See Blair, 181 F.3d at 839; Hedick, 2019 WL 4958238, at *3.



                                                 11
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page13
                                                            14ofof17
                                                                   18PageID
                                                                      PageID#:2066
                                                                             #:1194




       Importantly, “consolidation of separate actions presenting a common issue of law or fact

is permitted under Federal Rule 42 as a matter of convenience and economy in judicial

administration.” Wright & Miller, Fed. Prac. & Proc. Civ. § 2383 (3d ed.), Consolidation—

Discretion of Court. As such, “[t]he district court is given broad discretion” to determine whether

consolidation “would be desirable,” and the “consent of the parties is not required.” Id. Thus, a

“court can in appropriate circumstances consolidate cases before it . . . , whether or not the parties

want the cases consolidated . . . .” Connecticut Gen. Life Ins. Co. v. Sun Life Assur. Co. of Canada,

210 F.3d 771, 774 (7th Cir. 2000); see also Smith v. N.E.. Ill. Univ., No. 98 C 3555, 2002 WL

377725, at *6 (N.D. Ill. Feb. 28, 2002) (“It is within the court's discretionary power to order

consolidation, sua sponte, even if all parties object[.]”).

B.     Relation, Reassignment and Consolidation Are Proper.

               1.      The Matters Are Related.

       Whether by this motion or sua sponte, the Court should: (a) find that the TikTok MDL is

related to this case; (b) reassign it to this Court; and (c) consolidate it herewith. The TikTok MDL

and this case easily satisfy Local Rule 40.4’s relatedness test. The matters: (a) involve overlapping

factual and legal issues, e.g., whether Defendants surreptitiously and unlawfully collected and

distributed minor children’s personally identifiable information without consent, and whether that

conduct violated various federal and state statutes; and (b) grow out of the same transaction or

occurrence – i.e., minor children’s use of the TikTok App during which Defendants unlawfully

collected their personally identifiable information without parental consent. Moreover, while the

matters do not involve identical classes, the nationwide class in the TikTok MDL includes all class

members in this action. Finally, the matters involve the same property, namely, the minor

children’s privacy rights.



                                                  12
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page14
                                                            15ofof17
                                                                   18PageID
                                                                      PageID#:2067
                                                                             #:1195




               2.      The TikTok MDL Should Be Reassigned to This Court.

       Analysis of the reassignment factors reveals that the TikTok MDL should be reassigned to

this Court. First, both cases are pending in the Northern District of Illinois. Second, the handling

of both matters by the same judge is likely to result in a substantial saving of judicial time and

effort given the overlapping factual and legal issues and overlapping classes. Indeed, to the extent

the parties to the TikTok MDL actually present a settlement proposal, allowing this Court to review

that proposal makes the most sense given that it already has held a hearing on the overlapping

Proposed Settlement. Third, this case has not progressed to the point where designating the TikTok

MDL as related would substantially delay this case’s proceedings. In fact, given that this Court is

actively considering the fairness and adequacy of the Proposed Settlement, it would be beneficial

and efficient to consider both settlements at once. If the settlements are not approved, both matters

are in their early stages. Finally, as made clear throughout, the cases are susceptible to disposition

in a single proceeding given the identity of factual and legal issues and the overlapping Defendants.

               3.      The Court Should Consolidate the TikTok MDL with This Case.

       The grounds supporting relatedness and reassignment also support consolidation of this

matter and the TikTok MDL. The identity of issues and parties ensures that consolidation will not

result in any prejudice.

               4.      Alternatively, this Court Should Informally Coordinate with Judge
                       Lee.

       Should the Court not wish to relate, reassign and consolidate the TikTok MDL with this

matter, Objector respectfully suggests that it should informally coordinate with Judge Lee to

prevent wasteful overlap. Objector respectfully submits that a logical way to coordinate these

matters would be to allow this case to proceed on behalf of children under 13, while the TikTok

MDL proceeds on behalf of children 13 and over. Coordination of discovery is also possible.

                                                 13
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page15
                                                            16ofof17
                                                                   18PageID
                                                                      PageID#:2068
                                                                             #:1196




               5.      Defendants’ Violations of the Panel’s Rules Weigh in Favor of
                       Reassignment and Consolidation.

       Objector is aware that 28 U.S.C. § 1407(b) provides for the judge to whom the Panel

assigns a multidistrict matter to handle the matter. 28 U.S.C. § 1407(b). Because Defendants’

violated the Panel’s Rules by failing to notify it of this case, the Panel made its decision in the

absence of material information. While Objector does not in any way question Judge Lee’s ability

to preside over the TikTok MDL, Objector respectfully submits that the Court should revert to

Local Rule 40.4 and Federal Rule of Civil Procedure 42(a) in determining the proper assignment

of the TikTok MDL.

       The Panel’s Rules require parties or their counsel to promptly notify the Panel of any

potential tag-along actions to the actions under consideration: “Any party or counsel in a new

group of actions under consideration for transfer under Section 1407 shall promptly notify the

Clerk of the Panel of any potential tag-along actions in which the party is also named or in

which that counsel appears.” JPML Rule 6.2(d) (emphasis added). The Rules define a “tag-along

action” as a “civil action pending in a district court which involves common questions of fact with

either (1) actions on a pending motion to transfer to create an MDL or (2) actions previously

transferred to an existing MDL, and which the Panel would consider transferring under Section

1407.” JPML Rule 1.1(h).

       Here, at minimum, this case was a tag-along action that Defendants and their counsel were

required to disclose. As discussed throughout, this case shares common questions of fact with the

TikTok MDL. Moreover, Defendants notified the Panel of another case against Defendants that

alleged “violations of several privacy statutes,” including the VPPA. See Ex. 8. Thus, Defendants

have no excuse for their failure to notify the Panel of this matter.




                                                 14
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page16
                                                            17ofof17
                                                                   18PageID
                                                                      PageID#:2069
                                                                             #:1197




       Notably, Defendants’ inaction has benefitted them by allowing them to continue

advocating for the deficient settlement in this case, while at the same time working to preclude

ongoing litigation of the VPPA claim by seeking to settle it in the TikTok MDL. The Court should

not allow Defendants to game the system in this manner. As a matter of policy, failure to transfer

the TikTok MDL to this Court will encourage the type of wasteful judge shopping that seemingly

is at play here. Parties should not be encouraged to withhold material information that works to

prejudice the courts and litigants who play by the rules.

       Finally, during the hearings on the Objections, Plaintiffs’ counsel baselessly accused

Objector’s counsel of plotting to take control of the TikTok MDL. That has never been the case.

At all times, Objector has merely been trying to protect his and class members’ rights. In line with

that objective, Settlement Class Members’ violation of the Preliminary Injunction and Defendants’

efforts to resolve the enjoined claims in the TikTok MDL have necessitated this motion. Had

Plaintiffs sought the needed relief, Objector would not have had to make this filing.

                                          CONCLUSION

       For the foregoing reasons, Objector Mark S. respectfully requests that the Court: (a)

enforce its Preliminary Injunction; (b) find that the TikTok MDL is related to this case; (c) reassign

the TikTok MDL to this Court; and (d) consolidate the TikTok MDL herewith. As an alternative

to reassignment and consolidation, Objector respectfully requests that the Court informally

coordinate with Judge Lee to ensure the fair and proper administration of this case and the TikTok

MDL.




                                                 15
 Case:
  Case:1:20-cv-04699
        1:19-cv-07915Document
                      Document#:#:59-2
                                   52 Filed:
                                       Filed:09/09/20
                                              09/09/20Page
                                                       Page17
                                                            18ofof17
                                                                   18PageID
                                                                      PageID#:2070
                                                                             #:1198




                                 CERTIFICATE OF SERVICE

          I, Scott R. Drury, an attorney, hereby certify that, on September 9, 2020, I filed the

foregoing document using the Court’s CM/ECF system, which effected service on all counsel of

record.

                                                    /s/ Scott R. Drury
                                                    One of the attorneys for Mark S.
